—In an action to recover damages *293for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated September 11, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs’ contention, notice of peeling paint is not notice of a hazardous lead condition (see, Andrade v Wong, 251 AD2d 609; Busto v Tamucci, 251 AD2d 441). Therefore, the Supreme Court properly determined that the defendant was entitled to summary judgment (see, Brown v Marathon Realty, 170 AD2d 426).
The plaintiffs’ remaining contentions are without merit. Bracken, J. P., Thompson, Friedmann and Smith, JJ., concur.